Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

             (released the week prior to October 2, 2018)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-17-853            State v. Ross
A-17-1071           Hamburger v. Hamburger
A-17-1148           State v. Estell
A-17-1289           State v. Stoltenberg
A-18-001            In re Interest of Summer C.
A-18-331,
A-18-332            State v. Randolph


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.